Citation Nr: 0610488	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

1.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected skin condition with nervous 
manifestations, effective on June 22, 2000.  

2.  Entitlement to an evaluation in excess of 50 percent, for 
the service-connected nervous condition, effective on August 
30, 2002.  

3.  Entitlement to an evaluation in excess of 30 percent, for 
the service-connected fungal skin condition, effective on 
August 30, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the RO.  

The Board notes that in the August 2001 RO decision, the 
veteran's service-connected disability was characterized as 
"skin condition with nervous manifestations."  

In the February 2004 SOC, the RO recharacterized the 
veteran's disability as two separately rated disabilities, to 
include "nervous condition" and "fungal skin condition 
variously diagnosed as tinea versicolor and pedis."  As 
such, the Board has framed the issues on appeal as they 
appear on the title page.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, in May 2001, the veteran was 
incorrectly provided with notice of what type of information 
and evidence was needed to substantiate a claim of service 
connection.  The Board notes that the veteran's claim is one 
of an increased rating.  

The veteran has not been provided with notice of the type of 
evidence necessary to establish an increased disability 
rating or effective date for the disabilities on appeal.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran as 
to the type of evidence that is needed to establish both an 
increased disability rating and an earlier effective date.   

Additionally, given the veteran's contentions that his skin 
and psychiatric conditions have worsened, he is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an increased 
disability rating and earlier effective 
date for the claims(s) on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO is to request the appropriate 
VA medical facility to furnish copies of 
any medical records pertaining to 
treatment for the veteran's service-
connected psychiatric and skin 
disabilities covering the period from 
February 2002 to the present.  

3.  The RO is to schedule the veteran for 
a VA examination to determine the current 
level of impairment due to the service-
connected nervous condition/adjustment 
disorder.  The examination should include 
psychological testing.  The veteran's 
claims file should be made available for 
review by the examiner.  All clinical 
findings should be reported in detail.  A 
Global Assessment of Functioning (GAF) 
score should be assigned and explained.  

4.  The RO is to schedule the veteran for 
a VA examination to determine the current 
level of impairment due to the service-
connected fungal skin disability.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
under both the old and new regulations 
pertaining to skin disorders.  

The examiner should report whether the 
service-connected skin disorder covers 20 
to 40 percent or more than 40 percent of 
the entire body; or 20 to 40 percent or 
more than 40 percent of exposed areas 
affected.  The examiner should indicate 
whether the skin disorder has required 
constant or near-constant systemic 
therapy during the past 12-month period 
or treatment for a total duration of six 
weeks or more, but not constantly, during 
the past 12-month period.  The examiner 
should provide the complete rationale for 
all conclusions reached.  The report of 
the examination should be associated with 
the veteran's VA claims folder.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

